Citation Nr: 1430544	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder claimed as secondary to the service connected left knee disabilities including instability and loss of full range of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1950 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing at the RO in April 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the April 2014 hearing conducted by the undersigned, it was reported that the Veteran had a claim for Social Security benefits.  There is no evidence in the claims file from the Social Security Administration.  The Court has held that, where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  Attempts must be made to obtain this evidence to the extent possible.  

Also at the time of the April 2014 hearing, the Veteran suggested that the instability in his service connected left knee had increased.  He requested that another opinion be obtained to determine whether this additional left knee disability was sufficient to cause some of the problems he was having with his right knee.  In view of allegations of worsening of the left knee disabilities (including instability), the Board finds that the evidence currently of record is inadequate to answer the question of whether a current right knee disorder is due to service or aggravated by a service connected left knee disorder.  A new VA examination is needed to ensure that the record reflects the current severity of the service connected left knee disabilities, and includes a medical opinion as to whether these left knee disabilities are productive of a current right knee disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, arrange for the Veteran to undergo VA examination of both the left knee and the right knee, by an appropriately qualified health care professional.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

* The examiner should first identify the current nature and severity of all service-connected left knee disorders (including instability, arthritis, and loss of range of motion).  

* Thereafter, the examiner should identify the current diagnosis of any right knee disorder.

* For each right knee disorder diagnosed, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such right knee disorder is etiologically linked to (either due to or aggravated by) the Veteran's service connected left knee disabilities.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.


4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to service connection for a right knee disorder claimed as secondary to the service connected left knee, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority. 

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



